Citation Nr: 0915263	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for Crohn's disease.

2.  Entitlement to service connection for scars on the left 
ankle and foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to 
August 1993.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
St. Louis, Missouri regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's increased 
rating claim for his service-connected Crohn's disease.  This 
rating decision also denied service connection for scars on 
the Veteran's left ankle and foot.

Jurisdiction over the Veteran's claim returned to the 
Pittsburgh, Pennsylvania RO immediately after the January 
2007 rating decision.

In his March 2009 written brief presentation, the Veteran's 
representative made informal skin, liver, lung and kidney 
conditions service connection claims.  The representative 
contends that these conditions are secondary to the Veteran's 
service-connected Crohn's disease.  These matters are 
referred to the RO for development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In February 1994, the National Personnel Records Center 
(NPRC) advised the RO that it had forwarded service medical 
and dental records to the Pennsylvania Department of Military 
Affairs.  As the Veteran's representative has pointed out, 
there is no indication that VA has requested records from 
that entity.  Available service treatment records do not 
include the report of an examination for separation from 
service.

The service treatment records are pertinent to both the 
service connection and increased rating claims.  Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA has a duty to 
obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

Where service medical records are missing, VA has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

At a minimum, in an increased rating claim VA is required 
notify the claimant that, to substantiate the claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran has not been specifically notified that he should 
submit evidence of the impact of his disability on daily 
life.  This remand provides an opportunity for him to receive 
such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter with regard 
to his increased rating claim that 
contains the notice required by Vazquez-
Flores.  The letter should specifically 
tell him that he should substantiate his 
claim with evidence if the impact of 
Crohn's disease on work and daily life; 
and that includes the rating criteria for 
his disability or tells him that some of 
the criteria for an increased rating might 
require specific laboratory findings.

2.  The agency of original jurisdiction 
should request any available service 
treatment records from the Pennsylvania 
Department of Military Affairs, and ask 
the National Personnel Records Center 
whether there are alternate sources of 
service treatment records.  Efforts to 
obtain these records should be documented.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




